                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONALD E. DOUDS, Sr., #44579-061,                  )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )       Case No. 18-cv-01144-JPG
                                                    )
 USA, UKNOWN DOCTOR,                                )
 BOP MEDICAL PERSONNEL,                             )
 HAROLD GILLIAN, TIMOTHY                            )
 ADESANYA, MRS. BRAGGS,                             )
 DR. KRUSE, ERNESTO GAPASIN,                        )
 and OFFICER ROBINSON,                              )
                                                    )
                Defendants.                         )

                                          JUDGMENT

GILBERT, District Judge:

       This matter having come before the Court and the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendants and against plaintiff on the following claims:

       COUNT I, a claim under the Federal Tort Claims Act for inadequate treatment of
       plaintiff’s serious medical needs involving back and foot issues is DISMISSED
       without prejudice against defendant United States;

       COUNT II, a Bivens claim for deliberate indifference to plaintiff’s medical
       conditions involving back and foot issues at Butner Medical Center was severed
       into a new suit at screening and is DISMISSED with prejudice from this action
       against defendant Unknown Doctor;

       COUNT III, a Bivens claim for deliberate indifference to plaintiff’s medical
       conditions at FCI Greenville is DISMISSED with prejudice against defendants
       Gillian, Adesanya, Braggs, and Kruse and without prejudice against defendant
       Robinson;

       COUNT IV, a Bivens claim for deliberate indifference to plaintiff’s medical
       conditions involving back and foot issues at MCFP Springfield was severed into a

                                                1
       new suit at screening and is DISMISSED with prejudice from this action against
       defendant Gapasin; and

       ALL CLAIMS against defendant BOP Medical Personnel are DISMISSED with
       prejudice.

       This dismissal shall not count as one of Plaintiff’s three allotted “strikes” under the

provisions of 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.

       DATED: 3/4/2020                            MARGARET M. ROBERTIE
                                                  Clerk of Court

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
              United States District Judge




                                              2
